MEMORANDUM**
Ben Brunston, Steve Piter, Walter D. Nunley, and Sharman Johnson appeal the district court’s judgment dismissing their 42 U.S.C. § 1983 action and the district court’s order denying their Fed.R.Civ.P. 60(b) motion to reconsider. We affirm in part, and dismiss in part.
Appellants’ filed their motion to reconsider more than 10 days after entry of judgment. The motion therefore, did not toll the time in which to appeal the underlying judgment and was properly construed as a Rule 60(b) motion. See Fed. R.App. P. 4(a)(1)(A); Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898-99 (9th Cir.2001).
The district court did not abuse its discretion in denying appellants’ motion to reconsider because appellants presented no grounds justifying relief under Rule 60(b). See Am. Ironworks, 248 F.3d at 899.
We lack jurisdiction to review the underlying judgment because appellants’ notice of appeal is not timely as to the judgment.
AFFIRMED IN PART, DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the *239courts of this circuit except as provided by 9th Cir. R. 36-3.